 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN A. BROWN,                                No. 2:17-CV-1344 TLN DB P
12                       Petitioner,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14       E. ARNOLD,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Presently before the court is respondent’s

19   motion to dismiss. (ECF No. 14.) For the reasons set forth below, the court will recommend that

20   this action be dismissed without prejudice.

21                                            BACKGROUND

22           Following a jury trial in the Sacramento County Superior Court, petitioner was found

23   guilty of second-degree robbery, sexual battery, false imprisonment, and vehicle theft. (LD 1.1)

24   On January 8, 2016, the court imposed a sentence of sixty-six years to life. (LD 1.) On January

25   13, 2016, petitioner filed a notice of appeal. (ECF No. 14-1.) The matter was fully briefed on

26
27
     1
      Respondent lodged state court records with his motion to dismiss. (See ECF No. 15.) Each
28   document is referenced herein by its Lodged Document (“LD”) number.
                                                     1
 1   March 15, 2017 and is currently pending in the Third District Court of Appeal.2 Petitioner filed a

 2   habeas petition here on June 30, 2017. (ECF No. 1.) On January 22, 2019 respondent moved to

 3   dismiss the petition. (ECF No. 14.) Petitioner filed an opposition (ECF Nos. 18, 20)3 and

 4   respondent filed a reply (ECF No. 19).

 5                                           MOTION TO DISMISS

 6       I.        Respondent’s Motion

 7              Respondent argues that the Supreme Court’s decision in Younger v. Harris, 401 U.S. 37

 8   (1971), require the court to abstain from interfering in pending state criminal proceedings. (ECF

 9   No. 14 at 2.)

10       II.       Petitioner’s Opposition

11              Petitioner argues that the court should deny the motion to dismiss because his federal

12   constitutional claims are not being raised on direct appeal. (ECF No. 18 at 3.) Petitioner further

13   claims that the direct appeal that is presently pending is dealing with trial issues regarding guilt

14   and the habeas petition related to his claims regarding the preliminary examination. He argues

15   that even if he were to be granted relief on his direct appeal he could still be retried, but that if

16   this court grants the relief he seeks the prosecution would be unable to retry him on the

17   challenged charges. (ECF No. 18 at 3-4.)

18              Petitioner additionally argues that he has exhausted the claims presented in the federal

19   petition because he presented them to the Sacramento Superior Court, the Third Appellate

20   District, and the California Supreme Court. Petitioner further argues that the claims presented in
21   his petition are distinct from the claims his appellate counsel has presented on appeal.

22       III.      Legal Standards for Motion to Dismiss

23              Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

24   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

25   2
      The docket for petitioner’s state appeal, #C081100 is available on the state appellate courts’
26   website: http://appellatecases.courtinfo.ca.gov. A court may take judicial notice of “matters of
     public record” pursuant to Federal Rule of Evidence 201.
27
     3
      Upon review of ECF Nos. 18 and 20 it appears that they are identical, and petitioner has filed a
28   copy of the original opposition. All further references to the opposition shall be to ECF No. 18.
                                                        2
 1   entitled to relief in the district court . . . .” Rule 4, Rules Governing Section 2254 Cases; see also

 2   White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989) (meritorious motions to dismiss permitted

 3   under Rule 4); Gutierrez v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly

 4   allows a district court to dismiss summarily the petition on the merits when no claim for relief is

 5   stated”); Vargas v. Adler, No. 1:08-cv-1592 YNP [DLB] (HC), 2010 WL 703211, at *2 (E.D.

 6   Cal. 2010) (granting motion to dismiss a habeas claim for failure to state a cognizable federal

 7   claim). Moreover, the Advisory Committee Notes to Rule 8 of the Rules Governing Section 2254

 8   Cases indicate that the court may dismiss a petition for writ of habeas corpus: on its own motion

 9   under Rule 4; pursuant to the respondent’s motion to dismiss; or after an answer to the petition

10   has been filed. See, e.g., Miles v. Schwarzenegger, No. CIV S-07-1360 LKK EFB P, 2008 WL

11   3244143, at *1 (E.D. Cal. Aug. 7, 2008) (dismissing habeas petition pursuant to respondent’s

12   motion to dismiss for failure to state a claim), rep. and reco. adopted, No. CIV S-07-1360 (E.D.

13   Cal. Sept. 26, 2008). However, a petition for writ of habeas corpus should not be dismissed

14   without leave to amend unless it appears that no tenable claim for relief can be pleaded were such

15   leave granted. Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curium).

16      IV.       Younger Abstention

17             Principles of comity and federalism weigh against a federal court interfering with ongoing

18   state criminal proceedings by granting injunctive or declaratory relief absent extraordinary

19   circumstances. Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is required

20   when (1) state proceedings, judicial in nature, are pending; (2) state proceedings involve
21   important state interests; and (3) the state proceedings afford adequate opportunity to raise the

22   constitutional issue. See Middlesex County Ethic Comm. v. Garden State Bar Ass’n., 457 U.S.

23   423, 432 (1982); Ohio Civil Rights Comm’n v. Dayton Christian Schs., Inc., 477 U.S. 619, 627

24   (1986).

25             A petitioner must await the outcome of the state appellate proceeding “even where the

26   issue to be challenged in the writ of habeas corpus has been finally settled in the state courts.”
27   Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983). This is because “the pending appeal

28   may result in reversal of the petitioner’s conviction on some other ground,” thus “mooting the
                                                        3
 1   federal question.” Id. “When a case falls within the proscription of Younger, a district court

 2   must dismiss the federal action.” Fresh Int’l Corp. v. Agricultural Labor Relations Bd., 805 F.2d

 3   1353, 1356 (9th Cir. 1986) (citing Juidice v. Vail, 430 U.S. 327, 337 (1977)). In addition, there is

 4   no discretion to grant injunctive relief if the case is within the Younger category of cases. Id.

 5   (citing Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 816 n.22

 6   (1976)).

 7               The Younger doctrine stems from the longstanding public policy against federal court

 8   interference with state court proceedings. Younger, 401 U.S. at 43. Federal courts should not

 9   enjoin pending state criminal prosecutions absent a showing of the state’s bad faith or harassment.

10   Id. at 46, 53-54 (holding that the cost, anxiety, and inconvenience of criminal defense are not the

11   kind of special circumstances or irreparable harm that justify federal court intervention); Dubinka

12   v. Judges of the Superior Court, 23 F.3d 218, 225-26 (9th Cir. 1994). Additionally, irreparable

13   harm alone is insufficient to warrant federal intervention unless the irreparable harm is both great

14   and immediate. Pulliam v. Allen, 466 U.S. 522, 538 n.17 (1984) (“When the question is whether

15   a federal court should enjoin a pending state-court proceeding, even irreparable injury is

16   insufficient unless it is both great and immediate.”) (quotations and citations omitted).

17          V.      Analysis

18               Because petitioner’s criminal appeal remains pending, this court should abstain from

19   addressing the instant petition. Under the first prong of the Younger test, pendency of the state

20   proceedings is determined at the time the federal petition is filed. Mission Oaks Mobile Home
21   Park v. City of Hollister, 989 F.2d 359, 360-61 (9th Cir. 1993) overruled on other grounds by

22   Green v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir. 2001); Beltran v. California, 871 F.2d

23   777, 781 (9th Cir. 1988). State proceedings are ongoing if appellate remedies have not been

24   exhausted. Huffman v. Pursue Ltd., 420 U.S. 592, 608-09 (1975). Here, petitioner

25   acknowledges, and appellate court records indicate, that state proceedings are pending in

26   petitioner’s criminal case because the state court has not ruled on the appeal of petitioner’s
27   conviction.

28   ////
                                                          4
 1          Second, criminal proceedings, by their very nature, involve important state interests. See

 2   Koerner v. Grigas, 328 F.3d 1039, 1046 (9th Cir. 2003) (citing Duncan v. Henry, 513 U.S. 364,

 3   365 (1995) (per curium)) (The state has an important interest in passing upon and correcting

 4   violations of a defendant’s rights.).

 5          In considering the third factor, the Supreme Court has noted that “where vital state

 6   interests are involved, a federal court should abstain ‘unless state law clearly bars the

 7   interposition of the Constitutional claims.’” Middlesex County Ethics Commission, 457 U.S. at

 8   432 (quoting Moore v. Simms, 442 U.S. 415, 426 (1979)). A federal court should assume that

 9   state procedures will afford an adequate opportunity for consideration of Constitutional claims “in

10   the absence of unambiguous authority to the contrary.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1,

11   15 (1987). Petitioner has an adequate opportunity to raise the constitutional issues underlying his

12   conviction in a habeas petition if his conviction is affirmed on appeal. While petitioner’s

13   appellate counsel has not raised the claims alleged in the petition on appeal, petitioner will not

14   lose his ability to pursue the claims stated in the petition by waiting until his conviction is final

15   before applying for habeas relief.

16          Petitioner has neither argued nor shown that an exception to the Younger abstention

17   applies. There is no suggestion of bad faith, harassment, or some other extraordinary

18   circumstance that would make abstention inappropriate. Irreparable injury does not exist in such

19   situations if the threat to petitioner’s federally protected rights may be eliminated by his appeal of

20   the criminal case. Moreover, “even irreparable injury is insufficient [to permit interference with
21   the proceeding] unless it is ‘both great and immediate.’” Younger, 401 U.S. at 46 (quoting

22   Fenner v. Boykin, 271 U.S. 240, 243-44 (1926)).

23          Under Ninth Circuit precedent, “a district court may not adjudicate a federal habeas

24   petition while a petitioner’s direct state appeal is pending.” Henderson v. Johnson, 710 F.3d 872,

25   874 (9th Cir. 2013) (citing Sherwood, 716 F.2d at 634). This is true even if the claims raised in

26   the federal petition are fully exhausted. See Sherwood, 716 F.2d at 634. If petitioner’s appeal is
27   granted, the instant petition may be rendered moot. See Id. at 633 (citation omitted). Thus, the

28   instant petition is premature. See Id. at 634; Henderson, 710 F.3d at 874 (“Sherwood stands for
                                                         5
 1   the proposition that a district court may not adjudicate a federal habeas petition while a

 2   petitioner’s direct state appeal is pending.”).

 3          The instant federal petition was prematurely filed because there is no final judgment. This

 4   court’s jurisdiction to review the merits of a habeas petition commences, in pertinent part, on “the

 5   date on which the judgment became final by the conclusion of direct review[.]” 28 U.S.C. §

 6   2244(d)(1)(A). “‘Final judgment in a criminal case means sentence. The sentence is the

 7   judgment.’” Burton v. Stewart, 549 U.S. 147, 156 (2007) (per curium) (quoting Berman v.

 8   United States, 302 U.S. 211, 212 (1937)). Hence, this court is without jurisdiction to consider

 9   petitioner’s habeas petition until both his conviction and sentence become final. Burton, 549 U.S.

10   156-57 (emphasis in original).

11          Accordingly, the undersigned concludes that the Younger doctrine requires dismissal of

12   this action without prejudice. See Beltran, 871 F.2d at 782 (“Where Younger abstention is

13   appropriate, a district court cannot refuse to abstain, retain jurisdiction over the action, and render

14   a decision on the merits after the state proceedings have ended. To the contrary, Younger

15   abstention requires dismissal of the federal action.” (Emphasis in original; citations omitted.)).

16                                              CONCLUSION

17          For the reasons set forth above, IT IS HEREBY RECOMMENDED that respondent’s

18   motion to dismiss (ECF No. 14) be granted and the petition be dismissed without prejudice.

19          These findings and recommendations will be submitted to the Untied States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
21   after being served with these findings and recommendations, any party may file written

22   objections with the court and serve a copy on all parties. The document should be captioned

23   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

24   objections shall be filed and served within seven days after service of the objections. The parties

25   are advised that failure to file objections within the specified time may result in waiver of the

26   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the
27   objections, the party may address whether a certificate of appealability should issue in the event

28   an appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the
                                                         6
 1   ////

 2   district court must issue or deny a certificate of appealability when it enters a final order adverse

 3   to the applicant).

 4   Dated: May 21, 2019
 5

 6

 7

 8

 9

10

11
     DLB:12
12   DLB:1/Orders/Prisoner/Habeas.brow1344.mtd

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
